Case 2:20-cv-01037-JMA-ARL Document 5 Filed 04/21/20 Page 1 of 3 PageID #: 23


                                                                                      FILED
                                                                                      CLERK

UNITED STATES DISTRICT COURT                                               4/21/2020 4:59 pm
EASTERN DISTRICT OF NEW YORK                                                 U.S. DISTRICT COURT
--------------------------------------------------------X               EASTERN DISTRICT OF NEW YORK
DESIREE B. OLAECHEA,                                                         LONG ISLAND OFFICE

                                   Plaintiff,
                                                                      ORDER
                 -against-                                            20-CV-01037 (JMA) (ARL)

BRENTWOOD UNION SCHOOL DISTRICT,

                                     Defendant.
--------------------------------------------------------X
JOAN M. AZRACK, District Judge:

        On March 17, 2020, pro se plaintiff Desiree B. Olaechea (“plaintiff”) filed a complaint

against the Brentwood Union School District (“defendant”) alleging employment discrimination

and retaliation claims together with an application to proceed in forma pauperis. For the

reasons that follow, the application to proceed in forma pauperis is denied without prejudice and

with leave to renew upon completion of the enclosed AO 239 in forma pauperis application form

(Long Form). Alternatively, plaintiff may remit the $400.00 filing fee.

        Plaintiff provided the name and address of her employer, Brentwood Union School

District, indicated that she is “currently on leave”, and wrote “0” in response to the questions that

call for the amount of wages or pay received in the past twelve (12) months. (IFP App. ¶ 2.)

Plaintiff has checked the boxes on the form to indicate that she has not received any money from

any source within the last twelve (12) months. (Id. ¶ 3.) Plaintiff avers that she has $0 in cash

or in a checking or savings account and she reports no items of value, including jewelry, artwork,

real estate or automobiles other than a “car loan -$350.” (Id. ¶ 4.) Plaintiff reports regular

monthly expenses, including housing, transportation, and utilities, including the car loan reported



                                                        1
Case 2:20-cv-01037-JMA-ARL Document 5 Filed 04/21/20 Page 2 of 3 PageID #: 24



in response to question 5, totaling $4,634. (Id. ¶ 6.)    In addition, plaintiff reports that she is

100% responsible for the support of her four daughters but she doesn’t include the amount she

contributes for their support as required on the form.1 (Id. ¶ 7.) In response the question that

calls for the identification any debts or other financial obligations, plaintiff reports a Chase

mortgage in the amount of $17,000 and “credit card debt - over $15,000.” (Id. ¶ 8.)

       Because the responses provided by plaintiff on the in forma pauperis application raise

more questions than they answer, and do not permit the Court to conclude that plaintiff is

qualified to proceed in forma pauperis, plaintiff’s application is denied without prejudice to a

renewal thereof upon completion of the AO 239 in forma pauperis application form (Long

Form) annexed to this Order. Under the circumstances, plaintiff can best set forth her current

financial position on the long form in forma pauperis application (AO 239). Plaintiff is directed

to either remit the $400.00 filing fee or complete and return the enclosed in forma pauperis

application within thirty (30) days from the date of this Order. Plaintiff is cautioned that a

failure to timely comply with this Order will lead to the dismissal of the complaint without

prejudice and judgment will enter.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




1
  Plaintiff does not include the ages for her daughters but has included their full names. If her
daughters are minors, she must, on any future filings, identify them only by their initials in
accordance with the E-Government Act. Because her daughters may be minors, the Court will,
out of an abundance of caution, only allow the parties to this action to access Plaintiff’s
application.

                                                  2
Case 2:20-cv-01037-JMA-ARL Document 5 Filed 04/21/20 Page 3 of 3 PageID #: 25




         The Clerk of Court shall mail a copy of this Order and the AO 239 in forma pauperis

application form to the plaintiff at his last known address.

SO ORDERED.                                                    ____/s/ (JMA)_________________
                                                               Joan M. Azrack
                                                               United States District Judge
Dated:     April 21, 2020
           Central Islip, New York




                                                 3
